DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metallic layer configured to absorb microwave radiation during cooking in the microwave oven and convert that absorbed radiation into heat (claims 17 and 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,130,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 11,130,616 contain every element of claims 1-40 of the instant application, and as such anticipate claims 1-40 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, “the product” lacks antecedence in the claim from which it depends.  For examination, claim 19 will be considered as depending from claim 18, instead of claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2015/0239615 to O’Donnell et al. (hereafter O’Donnell).
Regarding claim 1, O’Donnell discloses an apparatus (410) for securing a container closed, the apparatus comprising: a base (414); and an elastic member (416) comprising an attached portion (bonding segment(s) 420) attached to the base and a detachable portion (leg segments 486a-486f) removably attached to the base via a layer (484) attached to the base and to the detachable portion of the elastic member, wherein the apparatus is transitionable to a use configuration in which the detachable portion of the elastic member is detached from the base and the attached portion of the elastic member is attached to the base such that the elastic member at least partially forms a deformable loop (Figs. 18A-24F).
Regarding claim 2, O’Donnell discloses the detachable portion (leg segments) of the elastic member (416) is removably attached to the base along a perforation (474).
Regarding claim 3, O’Donnell discloses the apparatus (410) comprises a perimeter surface (Figs. 18A and 20-23A).
Regarding claim 4, O’Donnell discloses a portion of the detachable portion (leg segments) of the elastic member comprises part of the perimeter surface (Figs. 18A and 20-23A).
Regarding claim 5, O’Donnell discloses the remainder of the detachable portion (leg segments) of the elastic member is offset inward from the perimeter surface so no other portion of the elastic member comprises part of the perimeter surface (Figs. 18A and 20-23A).
Regarding claim 6, O’Donnell discloses the elastic member is integrally formed with the base, to the same degree the claim sets forth the metes and bounds of the language “integrally formed”.
Regarding claim 7, O’Donnell discloses the elastic member (416) is separate from the base (414).
Regarding claim 8, O’Donnell discloses the elastic member comprises a first elastic member portion (486c) attached to a second elastic member portion (486d) between rounded termini (478; Fig. 23A).
Regarding claim 9, O’Donnell discloses the first elastic member portion is attached to the second elastic member portion via a grip portion (portion of elastomer portion 416 overlying notch 488 in tag portion 414 and extending beyond rounded terminus 478; Fig. 23B) that separates the first and second elastic member portions.
Regarding claim 10, O’Donnell discloses the apparatus (410) comprises a perimeter surface, wherein the grip portion (portion of elastomer portion 416 overlying notch 488 in tag portion 414 and extending beyond rounded terminus 478; Fig. 23B) forms part of the perimeter surface (Fig. 23B).
Regarding claim 11, O’Donnell discloses neither the first nor the second elastic member portion (leg segments 486c and 486d between rounded termini 478; Fig. 23A) forms part of the perimeter surface (Fig. 23A).
Regarding claim 12, O’Donnell discloses a container (42) comprising: an end; a side connected to the end; and a container closing apparatus (410) attached to one of the end and the side, the container closing apparatus comprising: a base (414); and an elastic member (416) comprising an attached portion (bonding segment(s) 420) attached to the base and a detachable portion (leg segments 486a-486f) removably attached to the base via a layer (484) attached to the base and to the detachable portion of the elastic member (Figs. 23A-23B), wherein the apparatus is transitionable to a use configuration in which the detachable portion of the elastic member is detached from the base and the attached portion of the elastic member is attached to the base such that the elastic member at least partially forms an at least partially deformable loop (Figs. 24A-24C).
Regarding claim 13, O’Donnell discloses the detachable portion (leg segments) of the elastic member (416) is removably attached to the base along a perforation (474).
Regarding claim 14, O’Donnell discloses the apparatus (410) comprises a perimeter surface, wherein a portion of the detachable portion (482) of the elastic member comprises part of the perimeter surface (Figs. 18A and 20-23A).
Regarding claim 15, O’Donnell discloses the remainder of the detachable portion (leg segments) of the elastic member is offset inward from the perimeter surface so no other portion of the elastic member comprises part of the perimeter surface (Figs. 18A and 20-23A).
Regarding claim 16, O’Donnell discloses the container closing apparatus is attached to the one of the end and the side via an adhesive (418) disposed on a surface (414b) of the base (414), wherein the adhesive is not disposed on the detachable portion of the elastic member (Fig. 23B).
Regarding claim 18, O’Donnell discloses the container holds a product and the at least partially deformable loop of the elastic member circumscribes the container to enclose the product within the container (paragraphs [0048] and [0065]).
Regarding claim 19, O’Donnell discloses the product is food (paragraphs [0048] and [0065]).
Regarding claim 20, O’Donnell discloses apparatus (410) for securing a container closed, the apparatus comprising: a base (414); a first elastic member (part of elastomer portion of 416) comprising a first attached portion (bonding segment 420) attached to the base and a first detachable portion (leg segments) removably attached to the base via a layer (484) attached to the base and to the first detachable portion of the first elastic member; and a second elastic member (part of elastomer portion of 416), wherein the apparatus is transitionable to a use configuration in which the first detachable portion of the first elastic member is detached from the base and the first attached portion of the first elastic member is attached to the base such that the first elastic member at least partially forms an at least partially deformable loop.
Regarding claim 21, O’Donnell discloses the second elastic member (part of elastomer portion of 416) comprises a second attached portion (one of bonding segments 420; Fig. 18A) attached to the base and a second detachable portion (leg segment 486a or 486c; Fig. 18A) removably attached to the base via the layer attached to the base and to the second detachable portion of the second elastic member, and wherein the apparatus is further transitionable to a second use configuration in which the second detachable portion of the second elastic member is detached from the base and the second attached portion of the second elastic member is attached to the base such that the second elastic member at least partially forms a second at least partially deformable loop.”
Regarding claim 22, O’Donnell discloses the second elastic member (part of elastomer portion of 416) is removably attached to the base (Fig. 18B).
Regarding claim 23, O’Donnell discloses prior to transition to the use configuration leg segment (486b) of the second elastic member is circumscribed by the leg segments (48a and 486c) of the first elastic member (Fig. 18A).
Regarding claim 24, the detachable portion (486a and 486c) of the first elastic member is removably attached to the base along a perforation (474; Fig. 18B).
Regarding claim 25, O’Donnell discloses the apparatus (410) has a perimeter surface.
Regarding claim 26, O’Donnell discloses a portion of the detachable portion of the first elastic member (leg segments 486a, 486c in Fig. 18A; leg segments 486a, 486e in Fig. 20; leg segments 486a, 486c in Fig. 21; leg segments 486a, 486d in Fig. 22; leg segments 486a, 486f in Fig. 23A) comprises part of the perimeter surface.
Regarding claim 27, O’Donnell discloses the remainder of the detachable portion (leg segments 486b in Fig. 18A; leg segments 486b, 486c, and/or 486d in Fig. 20; leg segments 486b in Fig. 21; leg segments 486b and/or 486c in Fig. 22; leg segments 486b,486c, 486d, and/or 486e in Fig. 23A) of the first elastic member is offset inward from the perimeter surface so no other portion of the first elastic member comprises part of the perimeter surface.
Regarding claim 28, O’Donnell discloses the first elastic member is integrally formed with the base, to the same degree the claim sets forth the metes and bounds of the language “integrally formed”.
Regarding claim 29, O’Donnell discloses the first elastic member is separate from the base.
Regarding claim 30, O’Donnell discloses the first elastic member comprises a first elastic member portion (leg segments) attached to a second elastic member portion (leg segments).
Regarding claim 31, O’Donnell discloses the first elastic member portion (leg segments 486b, 486e; Fig. 23A) is attached to the second elastic member portion (leg segments 486c, 486d; Fig. 23A) via a grip portion that separates the first and second elastic member portions (Fig. 23B).
Regarding claim 32, O’Donnell discloses the apparatus (410) comprises a perimeter surface, wherein the grip portion forms part of the perimeter surface (Fig. 23B).
Regarding claim 33, O’Donnell discloses the leg segments (486b-486e) between termini (478; Fig. 23A), which meets the recitation “neither the first nor the second elastic member portion forms part of the perimeter surface.”
Regarding claim 34, O’Donnell discloses container (42)comprising: an end; a side connected to the end; and a container closing apparatus (410) attached to one of the end and the side, the container closing apparatus comprising: a base (414); a first elastic member (part of elastomer portion 416) comprising a first attached portion (bonding segment(s) 420) attached to the base and a first detachable portion (leg segments)removably attached to the base via a layer (484) attached to the base and to the first detachable portion of the elastic member, and a second elastic member (part of elastomer portion 416), wherein the apparatus is transitionable to a use configuration in which the first detachable portion of the first elastic member is detached from the base and the first attached portion of the first elastic member is attached to the base such that the first elastic member at least partially forms a first at least partially deformable loop (Figs. 24A-24F).
Regarding claim 35, O’Donnell discloses the second elastic member (part of elastomer portion of 416) comprises a second attached portion (one of bonding segments 420; Fig. 18A) attached to the base and a second detachable portion (leg segment 486a or 486c; Fig. 18A) removably attached to the base via the layer attached to the base and to the second detachable portion of the second elastic member, and wherein the apparatus is further transitionable to a second use configuration in which the second detachable portion of the second elastic member is detached from the base and the second attached portion of the second elastic member is attached to the base such that the second elastic member at least partially forms a second at least partially deformable loop.”
Regarding claim 36, O’Donnell discloses the second elastic member (part of elastomer portion of 416) is removably attached to the base (Fig. 18B).
Regarding claim 37, O’Donnell discloses prior to transition to the use configuration leg segment (486b) of the second elastic member is circumscribed by the leg segments (48a and 486c) of the first elastic member (Fig. 18A).
Regarding claim 39, O’Donnell discloses the container holds a product and the first at least partially deformable loop of the first elastic member circumscribes the container to enclose the product within the container (Figs. 24A-24F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2015/0239615 to O’Donnell et al. (hereafter O’Donnell) and U.S. Patent No. 5,256,846 to Walters.
Regarding claims 17 and 38, O’Donnell discloses the claimed invention, except for the side of the container comprising a metallic layer configured to convert microwave radiation into heat.  Walters teaches that it is known in the art to provide a metallic layer (66) configured to convert microwave radiation into heat in the side of an analogous container (Fig. 7; column 7, lines 55-68 through column 8, lines 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a metallic layer configured to convert microwave radiation into heat in the side of the O’Donnell container, as in Walters, in order to permit heating of contents within the container using microwave energy.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2015/0239615 to O’Donnell et al. (hereafter O’Donnell) and WIPO Document No. 00/73162 to Burke et al. (hereafter Burke).
Regarding claim 40, O’Donnell discloses the claimed invention, except for the second partially deformable loop of the second elastic member (leg segment 486b) circumscribes the container such that the first and second at least partially deformable loops are approximately orthogonal.  Burke teaches that it is known in the art to circumscribe a second elastic member (central portion of strip 4 or 14) about an analogous container such that the second elastic member and a first elastic member that at least partially forms a first at least partially deformable loop (end portions of the strip 4 and 14 adjacent to attached ends of the strip 4 and 14) are approximately orthogonal (Figs. 2 and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the second partially deformable loop of the second elastic member circumscribe the O’Donnell container such that the first and second at least partially deformable loops are approximately orthogonal, as in Burke, in order to reclose the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734